CONCURRING OPINION

Chief Justice CASTILLE.
I join the Majority Opinion in rejecting appellant’s constitutionally-based arguments. I write separately to explain why I am satisfied to join, notwithstanding the manner in which the issue in this case has presented itself, and also to address the tangential questions that have arisen dur*692ing the process of consideration and decision by this Court.
The trial court order at issue is brief, consisting of a directive that the District Attorney’s Office “discuss” with the complainant’s mother whether the mother would “provide all appropriate releases and authorization for the child’s treating psychologist to discuss all aspects of the child’s diagnosis, prognosis and treatment to date with Dr. Richard Small,” appellant’s expert. Implicit in the order is that if the mother did not agree to waive her child’s privilege, the child would not be permitted to testify by closed circuit television, but instead would have to face her alleged abuser face-to-face in the courtroom, beginning with the preliminary hearing. The order did not go as far as appellant had requested: he had asked the court for permission to have his own expert interview the child, so that his expert could testify in rebuttal.
Not surprisingly, the Commonwealth appealed the interlocutory order. In response, the trial court’s brief statement in lieu of an opinion, quoted by the Majority, see Maj. op. at 683-84, made two points of relevance: (1) the order was bottomed squarely and exclusively upon the right of confrontation; and (2) the purpose of the coercive disclosure was to give appellant “the opportunity to present his own expert testimony concerning [the] complainant’s psychological state.” The court’s statement, although adverting generically to “English common law and Roman law,” betrayed no awareness of contemporary American constitutional law involving the right of confrontation; indeed, the statement was unsupported by citation to, or discussion of, any relevant authority.
The Commonwealth’s appeal to the Superior Court, which was accepted by that tribunal as an appropriate collateral order subject to immediate appeal under Pa. R.A.P. 313 (for obvious reasons given the privilege of the child at issue), raised two issues. First, the Commonwealth argued that the trial court erred in deciding to compel the release of the child’s confidential psychological records for analysis by the defense expert premised simply upon the request that the child be permitted to testify by closed circuit television. Second, the Commonwealth contended that the trial court violated the child’s constitutional rights by forcing her mother to waive any privilege the child may have. The Superior Court reversed on the first issue, and did not reach the second.
The core of the Superior Court’s analysis was statutory. The panel held that Section 5985 of the Judicial Code — the statute authorizing testimony by child victims or witnesses by “contemporaneous alternative method” — provides that the defendant’s counsel has the right to be present at the hearing concerning the child’s emotional ability to testify at trial in the presence of the defendant. Super. Ct. Op. at 12-14 (citing 42 Pa.C.S. § 5985(a.2)(2)). But, Section 5985 does not confer a right upon defendant to have his expert examine the child or to have his expert present testimony to contradict the Commonwealth’s expert. The panel “decline[d] to look beyond the statute’s plain meaning to find such a right.” Id. at 13. The panel never mentioned nor did it directly engage the trial court’s statement concerning the Confrontation Clause, upon which the decision below was grounded, albeit the panel did discuss Superior Court decisional authority which held that the right to confrontation and compulsory process are not violated by denying access to psychotherapeutic records. As Mr. Justice Saylor explains, the Superior Court’s approach in this case was not optimal: the panel did not engage the constitutional question directly nor did *693the panel discuss the fact that the absence of an affirmatively granted statutory right to that review which the trial court ordered does not equate to the absence of any basis upon which the trial court would be authorized to order such relief.
This Court accepted the interlocutory appeal for further review. Appellant framed the issue as whether a defendant has a “right” to present informed expert testimony to rebut the Commonwealth’s evidence in support of its motion to allow the child to testify by closed circuit television. In his brief to this Court, appellant does not root his claim in the Confrontation Clause. Appellant argues that his right derives from the right to counsel (which he says subsumes other rights including compulsory process and confrontation) and also due process. Notably, appellant never acknowledges, discusses, nor attempts to distinguish Maryland v. Craig, 497 U.S. 836, 110 S.Ct. 3157, 111 L.Ed.2d 666 (1990), which forecloses relief upon his claim on appeal, as the Majority explains. Just as notably, the trial court, which also did not acknowledge Craig, did not base its ruling upon due process or the generalized right to counsel suggested by appellant. One does not need a lawyer in order to confront witnesses; defendants permitted to proceed pro se do it all the time.
In response, the Commonwealth engages appellant’s various arguments on the merits, not objecting to the fact that appellant’s current theories do not necessarily track the trial court’s confrontation clause ruling and, presumably, appellant’s arguments to the trial court.
Because the Commonwealth does not object to the expansion of the interlocutory appeal to include other theories, and the theories have been briefed here, I have no objection to the Majority’s decision to address the broader constitutional claims placed before us. It is a separate theoretical question, not currently before us, whether the trial court had some other discretionary authority to issue the order it issued, in the face of the child victim’s own rights, for purposes of discharging its duty under the statute. In light of narrow scope of the interlocutory appeal before us, I would not venture to decide these tangential issues.

CONCURRING AND DISSENTING OPINION

Justice EAKIN. .
I agree with the majority’s holding a defendant does not have the right to present expert rebuttal testimony to the Commonwealth’s evidence at a hearing under 42 Pa.C.S. § 5985. This was the question on which we granted review, see Commonwealth v. Williams, 616 Pa. 353, 47 A.3d 1173 (2012) (per curiam), and which appellant raised in his briefs and at argument. See Appellant’s Brief, at 4.
However, the scope of the trial court’s order in the instant matter was not so broad, on its face, that it encompassed having appellee’s expert testify, much less acknowledging a right to do so; the order merely granted appellee the ability to have “the child’s treating psychologist D discuss all aspects of the child’s diagnosis, prognosis and treatment to date with [appellant’s expert].” Trial Court Order, 8/13/10. That said, the record reveals the court’s intention in fashioning the order was to grant appellee’s expert access to information in order to prepare rebuttal testimony. See Trial Court Statement in Lieu of Opinion, 9/23/10, at 4 (emphasis added) (“It is inconceivable ... that a defendant could be denied [his confrontation] right without at least being given the opportunity to present his own expert testimony concerning a complainant’s psychological state.... ”). While I agree there is no statutory right to *694present an expert witness at a § 5985 hearing, I find nothing impermissible in the directive of the order here, which simply granted access to the records and the Commonwealth’s witness.
As Justice Saylor notes, there is a delicate balance between protecting the victim and protecting confrontation rights, both of which are acknowledged in our Constitution. The importance of the former needs no elucidation. The importance of the latter consists not only of the broad constitutional ramifications of denying face-to-face confrontation, but also the immediate pragmatic implications of going to trial before a jury that knows something is afoot when the most important witness is not in the courtroom. If the balancing decision is not a “critical stage” in the sense of constitutional jurisprudence, it unquestionably is a critical stage in the pragmatic sense of how the trial will proceed. Granting the motion in derogation of the confrontation rights on balance may not be unconstitutional in a given case, but it will without question hamper the actual in-court defense to a not insignificant degree.
The matter is brought to issue by the Commonwealth’s brief, which alleges certain facts, and the conclusion the Commonwealth wishes this Court to reach. The statute allows the trial court to determine the witnesses it wishes to consider, but if (as here) that includes persons other than the child, it is the Commonwealth that not only presents that evidence, but which tells the court what witnesses there are. While the statute is silent on this point, obviously one party only, the Commonwealth, gets to tell the court what witness could provide potentially relevant information that supports the motion — the court has no investigators, no information beyond the Commonwealth’s filing. Obviously, the Commonwealth witnesses will support the motion — they may have led to the motion in the first place. That is not to say this is done in bad faith, but the process is unilateral in nature, which fact is hardly inconsequential.
Perhaps understanding this, the court here thought the fairness of its decision-making might be enhanced by allowing the accused certain limited access to the witness the Commonwealth offered, and to the witness’s information. This was held improper by the Superior Court, and the majority, because the statute does not provide for presentation of defense evidence. This is true, but neither does the statute provide for the Commonwealth to present evidence — yet present it did. The statute simply allows the court to “hear testimony” — it is silent on the source of that testimony. It may not expressly allow evidence, but neither does it prohibit such evidence.
I am uncertain why there is conceptual opposition to allowing the court, faced with a difficult and transcendent decision, to get as much information as it can, and to consider a potentially alternate viewpoint, if there is one. The entire hearing is optional with the court, and the lack of specific process bespeaks flexibility to hear that which the court thinks is appropriate or helpful. This is not consistent with permitting the court to hear only testimony which is prepared and presented by the moving party, insulated from meaningful examination by the party whose constitutional rights are directly being limited.
As worded in the order, the child would not be subjected to examination by appellant’s expert; appellant’s expert was not given permission to testify. There are many reasons for retaining an expert, other than as a witness. An expert may offer educational consultation, or opinions that will be useful in evaluating or cross-examining the opposing witness and in generally preparing for the subject matter of the *695hearing. There is nothing in § 5985 precluding such use of an expert, nor of making information available to them.
Thus, I agree with the majority’s answer to the question as framed, that the defendant has no right to present evidence at a § 5985 proceeding, but disagree with the view that a defendant is prohibited from doing so. To make the hearing at all meaningful, I would acknowledge the authority of the court to allow such evidence, as well as access by both parties to appropriate information that the court feels would be helpful to its decision-making responsibilities.